As Amended March 1, 2001

INCENTIVE PLAN OF
EDGE PETROLEUM CORPORATION

(As Amended and Restated Effective as of July 27, 1999)

             1.          Plan.  This Incentive Plan of Edge Petroleum
Corporation (the “Plan”) was adopted by Edge Petroleum Corporation to reward
certain corporate officers and key employees of Edge Petroleum Corporation and
certain independent consultants by enabling them to acquire shares of common
stock of Edge Petroleum Corporation.

             2.          Objectives.  This Plan is designed to attract and
retain key employees of the Company and its Subsidiaries (as hereinafter
defined), to attract and retain qualified directors of the Company, to attract
and retain consultants and other independent contractors, to encourage the sense
of proprietorship of such employees, directors and independent contractors and
to stimulate the active interest of such persons in the development and
financial success of the Company and its Subsidiaries.  These objectives are to
be accomplished by making Awards (as hereinafter defined) under this Plan and
thereby providing Participants (as hereinafter defined) with a proprietary
interest in the growth and performance of the Company and its Subsidiaries.

             3.          Definitions.  As used herein, the terms set forth below
shall have the following respective meanings:

             “Annual Director Award Date” means, for each year beginning on or
after the IPO Closing Date, the first business day of the month next succeeding
the date upon which the annual meeting of stockholders of the Company is held in
such year.

             “Authorized Officer” means the Chairman of the Board or the Chief
Executive Officer of the Company (or any other senior officer of the Company to
whom either of them shall delegate the authority to execute any Award
Agreement).

             “Award” means an Employee Award, a Director Award or an Independent
Contractor Award.

             “Award Agreement” means any Employee Award Agreement, Director
Award Agreement or Independent Contractor Award Agreement.

             “Board” means the Board of Directors of the Company.

             “Cash Award” means an award denominated in cash.

             “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

             “Committee” means the Compensation Committee of the Board or such
other committee of the Board as is designated by the Board to administer the
Plan.

             “Common Stock” means the Common Stock, par value $.01 per share, of
the Company.

             “Company” means Edge Petroleum Corporation, a Delaware corporation.

             “Director” means an individual serving as a member of the Board.

             “Director Award” means the grant of a Director Option or a Director
Stock Award.

             “Director Award Agreement” means a written agreement between the
Company and a Participant who is a Nonemployee Director setting forth the terms,
conditions and limitations applicable to a Director Award.

             “Director Stock Award” means a Stock Award granted to a Nonemployee
Director pursuant to the applicable terms, conditions and limitations specified
in paragraph 9(b) hereof.

             “Disability” means, with respect to a Nonemployee Director, the
inability to perform the duties of a Director for a continuous period of more
than three months by reason of any medically determinable physical or mental
impairment.

             “Dividend Equivalents” means, with respect to shares of Restricted
Stock  that are to be issued at the end of the Restriction Period, an amount
equal to all dividends and other distributions (or the economic equivalent
thereof) that are payable to stockholders of record during the Restriction
Period on a like number of shares of Common Stock.

             “Employee” means an employee of the Company or any of its
Subsidiaries and an individual who has agreed to become an Employee of the
Company or any of its Subsidiaries and actually becomes such an Employee within
the following six months.

             “Employee Award” means the grant of any Option, SAR, Stock Award,
Cash Award or Performance Award, whether granted singly, in combination or in
tandem, to a Participant who is an Employee pursuant to such applicable terms,
conditions and limitations as the Committee may establish in order to fulfill
the objectives of the Plan.

             “Employee Award Agreement” means a written agreement between the
Company and a Participant who is an Employee setting forth the terms, conditions
and limitations applicable to an Employee Award.

             “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

             “Fair Market Value” of a share of Common Stock means, as of a
particular date, (i) if shares of Common Stock are listed on a national
securities exchange, the mean between the highest and lowest sales price per
share of Common Stock on the consolidated transaction reporting system for the
principal national securities exchange on which shares of Common Stock are
listed on that date, or, if there shall have been no such sale so reported on
that date, on the last preceding date on which such a sale was so reported, (ii)
if shares of Common Stock are not so listed but are quoted on the Nasdaq
National Market, the mean between the highest and lowest sales price per share
of Common Stock reported by the Nasdaq National Market on that date, or, if
there shall have been no such sale so reported on that date, on the last
preceding date on which such a sale was so reported,  (iii) if the Common Stock
is not so listed or quoted, the mean between the closing bid and asked price on
that date, or, if there are no quotations available for such date, on the last
preceding date on which such quotations shall be available, as reported by the
Nasdaq Stock Market, or, if not reported by the Nasdaq Stock Market, by the
National Quotation Bureau Incorporated or (iv) if shares of Common Stock are not
publicly traded, the most recent value determined by an independent appraiser
appointed by the Company for such purpose; provided that, notwithstanding the
foregoing, “Fair Market Value” in the case of any Award made in connection with
the IPO, means the price per share to the public of the Common Stock in the IPO,
as set forth in the final prospectus relating to the IPO.

             “Incentive Option” means an Option that is intended to comply with
the requirements set forth in Section 422 of the Code.

             “Independent Contractor” means a person providing services to the
Company or any of its Subsidiaries except an Employee or Nonemployee Director.

             “Independent Contractor Award” means the grant of any Nonqualified
Stock Option, SAR, Stock Award, Cash Award or Performance Award, whether granted
singly, in combination or in tandem, to a Participant who is an Independent
Contractor pursuant to such applicable terms, conditions and limitations as the
Committee may establish in order to fulfill the objectives of the Plan.

             “Independent Contractor Award Agreement” means a written agreement
between the Company and a Participant who is an Independent Contractor setting
forth the terms, conditions and limitations applicable to an Independent
Contractor Award.

             “IPO” means the first time a registration statement filed under the
Securities Act of 1933 and respecting an underwritten primary offering by the
Company of shares of Common Stock is declared effective under that Act and the
shares registered by that registration statement are issued and sold by the
Company (otherwise than pursuant to the exercise of any overallotment option).

             “IPO Closing Date” means the date on which the Company first
receives payment for the shares of Common Stock it sells in the IPO.

             “Nonemployee Director” has the meaning set forth in paragraph 4(b)
hereof.

             “Nonqualified Stock Option” means an Option that is not an
Incentive Option.

             “Option” means a right to purchase a specified number of shares of
Common Stock at a specified price.

             “Participant” means an Employee, Director or Independent Contractor
to whom an Award has been made under this Plan.

             “Performance Award” means an award made pursuant to this Plan to a
Participant who is an Employee or Independent Contractor who is subject to the
attainment of one or more Performance Goals.

             “Performance Goal” means a standard established by the Committee,
to determine in whole or in part whether a Performance Award shall be earned.

             “Restricted Stock” means any Common Stock that is restricted or
subject to forfeiture provisions.

             “Restriction Period” means a period of time beginning as of the
date upon which an Award of Restricted Stock is made pursuant to this Plan and
ending as of the date upon which the Common Stock subject to such Award is no
longer restricted or subject to forfeiture provisions.

             “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
or any successor rule.

             “SAR” means a right to receive a payment, in cash or Common Stock,
equal to the excess of the Fair Market Value or other specified valuation of a
specified number of shares of Common Stock on the date the right is exercised
over a specified strike price, in each case, as determined by the Committee.

             “Stock Award” means an award in the form of shares of Common Stock
or units denominated in shares of Common Stock.

             “Subsidiary” means (i) in the case of  a corporation, any
corporation of which the Company directly or indirectly owns shares representing
more than 50% of the combined voting power of the shares of all classes or
series of capital stock of such corporation which have the right to vote
generally on matters submitted to a vote of the stockholders of such corporation
and (ii) in the case of a partnership or other business entity not organized as
a corporation, any such business entity of which the Company directly or
indirectly owns more than 50% of the voting, capital or profits interests
(whether in the form of partnership interests, membership interests or
otherwise).

             4.          Eligibility.

(a)         Employees.   Key Employees eligible for Employee Awards under this
Plan are those who hold positions of responsibility and whose performance, in
the judgment of the Committee, can have a significant effect on the success of
the Company and its Subsidiaries, including those individuals who are expected
to become Employees within six months.

(b)        Directors.   Directors eligible for Director Awards under this Plan
are those who are not employees of the Company or any of its Subsidiaries
(“Nonemployee Directors”).

(c)         Independent Contractors.  Independent Contractors eligible for
Independent Contractor Awards under this Plan are those Independent Contractors
providing services to, or who will provide services to, the Company or any of
its Subsidiaries.

             5.          Common Stock Available for Awards.  Subject to the
provisions of paragraph 15 hereof, there shall be available for Awards under
this Plan granted wholly or partly in Common Stock (including rights or options
that may be exercised for or settled in Common Stock) an aggregate of 1,200,000
shares of Common Stock, all of which shall be available for Incentive Options. 
The number of shares of Common Stock that are the subject of Awards under this
Plan, that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Common Stock or in a manner such that all or some of the shares
covered by an Award are not issued to a Participant or are exchanged for Awards
that do not involve Common Stock, shall again immediately become available for
Awards hereunder.  The Committee may from time to time adopt and observe such
procedures concerning the counting of shares against the Plan maximum as it may
deem appropriate.  The Board and the appropriate officers of the Company shall
from time to time take whatever actions are necessary to file any required
documents with governmental authorities, stock exchanges and transaction
reporting systems to ensure that shares of Common Stock are available for
issuance pursuant to Awards.

             6.          Administration.

(a)         This Plan, as it applies to Participants who are Employees or
Independent Contractors but not with respect to Participants who are Nonemployee
Directors, shall be administered by the Committee.  To the extent required in
order for Employee Awards to be exempt from Section 16 of the Exchange Act by
virtue of the provisions of Rule 16b-3, the  Committee shall consist of at least
two members of the Board who meet the requirements of the definition of
“non-employee director” set forth in Rule 16b-3(b)(3)(i) promulgated under the
Exchange Act.

(b)        Subject to the provisions hereof, insofar as this Plan relates to the
Employee Awards or Independent Contractor Awards, the Committee shall have full
and exclusive power and authority to administer this Plan and to take all
actions that are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof.  Insofar as this Plan
relates to Employee Awards or Independent Contractor Awards, the Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan.  The
Committee may, in its discretion, provide for the extension of the
exercisability of an Employee Award or Independent Contractor Award, accelerate
the vesting or exercisability of an Employee Award or Independent Contractor
Award, eliminate or make less restrictive any restrictions contained in an
Employee Award or Independent Contractor Award, waive any restriction or other
provision of this Plan (insofar as such provision relates to Employee Awards or
to Independent Contractor Awards) or an Employee Award or Independent Contractor
Award or otherwise amend or modify an Employee Award or Independent Contractor
Award in any manner that is either (i) not adverse to the Participant to whom
such Employee Award or Independent Contractor Award was granted or (ii)
consented to by such Participant.  The Committee may make an award to an
individual who it expects to become an Employee of the Company or any of its
Subsidiaries within the next six months, with such award being subject to the
individuals actually becoming an Employee within such time period, and subject
to such other terms and conditions as may be established by the Committee.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Employee Award or Independent Contractor
Award in the manner and to the extent the Committee deems necessary or desirable
to further the Plan purposes.  Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

(c)         No member of the Committee or officer of the Company to whom the
Committee has delegated authority in accordance with the provisions of paragraph
7 of this Plan shall be liable for anything done or omitted to be done by him or
her, by any member of the Committee or by any officer of the Company in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.

             7.          Delegation of Authority.  The Committee may delegate to
the Chief Executive Officer and to other senior officers of the Company its
duties under this Plan pursuant to such conditions or limitations as the
Committee may establish, except that the Committee may not delegate to any
person the authority to grant Awards to, or take other action with respect to,
Participants who are subject to Section 16 of the Exchange Act.

             8.          Employee and Independent Contractor Awards.

(a)         The Committee shall determine the type or types of Employee Awards
to be made under this Plan and shall designate from time to time the Employees
who are to be the recipients of such Awards.  Each Employee Award may be
embodied in an Employee Award Agreement, which shall contain such terms,
conditions and limitations as shall be determined by the Committee in its sole
discretion and shall be signed by the Participant to whom the Employee Award is
made and by an Authorized Officer for and on behalf of the Company.  Employee
Awards may consist of those listed in this paragraph 8(a) hereof and may be
granted singly, in combination or in tandem.  Employee Awards may also be made
in combination or in tandem with, in replacement of, or as alternatives to,
grants or rights under this Plan or any other employee plan of the Company or
any of its Subsidiaries, including the plan of any acquired entity. An Employee
Award may provide for the grant or issuance of additional, replacement or
alternative Employee Awards upon the occurrence of specified events, including
the exercise of the original Employee Award granted to a Participant.  All or
part of an Employee Award may be subject to conditions established by the
Committee, which may include, but are not limited to, continuous service with
the Company and its Subsidiaries, achievement of specific business objectives,
increases in specified indices, attainment of specified growth rates and other
comparable measurements of performance.  Upon the termination of employment by a
Participant who is an Employee, any unexercised, deferred, unvested or unpaid
Employee Awards shall be treated as set forth in the applicable Employee Award
Agreement.

             (i)          Stock Option.  An Employee Award may be in the form of
an Option.  An Option awarded pursuant to this Plan may consist of an Incentive
Option or a Nonqualified Option.  The price at which shares of Common Stock may
be purchased upon the exercise of an Incentive Option shall be not less than the
Fair Market Value of the Common Stock on the date of grant.  The price at which
shares of Common Stock may be purchased upon the exercise of a Nonqualified
Option shall be not less than the Fair Market Value of the Common Stock on the
date of grant.  Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Options awarded pursuant to this Plan, including
the term of any Options and the date or dates upon which they become
exercisable, shall be determined by the Committee. \

             (ii)         Stock Appreciation Right.  An Employee Award may be in
the form of an SAR.   The terms, conditions and limitations applicable to any
SARs awarded pursuant to this Plan, including the term of any SARs and the date
or dates upon which they become exercisable, shall be determined by the
Committee.

             (iii)        Stock Award.  An Employee Award may be in the form of
a Stock Award.  The terms, conditions and limitations applicable to any Stock
Awards granted pursuant to this Plan shall be determined by the Committee.

             (iv)       Cash Award.  An Employee Award may be in the form of a
Cash Award. The terms, conditions and limitations applicable to any Cash Awards
granted pursuant to this Plan shall be determined by the Committee.

             (v)        Performance Award.  Without limiting the type or number
of  Employee Awards that may be made under the other provisions of this Plan, an
Employee Award may be in the form of a Performance Award.  A Performance Award
shall be paid, vested or otherwise deliverable solely on account of the
attainment of one or more pre–established, objective Performance Goals
established by the Committee prior to the earlier to occur of (x) 90 days after
the commencement of the period of service to which the Performance Goal relates
and (y) the lapse of 25% of the period of service (as scheduled in good faith at
the time the goal is established), and in any event while the outcome is
substantially uncertain.  A Performance Goal is objective if a third party
having knowledge of the relevant facts could determine whether the goal is
met.   Such a Performance Goal may be based on one or more business criteria
that apply to the individual, one or more business units of the Company, or the
Company as a whole, and may include one or more of the following: increased
revenue, net income, stock price, market share, earnings per share, return on
equity, return on assets or  decrease in costs.  Unless otherwise stated, such a
Performance Goal need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). In interpreting Plan provisions applicable to
Performance Goals and Performance Awards, it is the intent of the Plan to
conform with the standards of Section 162(m) of the Code and Treasury Regulation
§1.16227(e)(2)(i), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions.  Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied.  Subject to the foregoing provisions,
the terms, conditions and limitations applicable to any Performance Awards made
pursuant to this Plan shall be determined by the Committee.

(b)        Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

             (i)          no Participant may be granted, during any one–year
period, Employee Awards consisting of Options or SARs that are exercisable for
more than 135,000 shares of Common Stock;

             (ii)         no Participant may be granted, during any one–year
period, Stock Awards covering or relating to more than 135,000 shares of Common
Stock (the limitation set forth in this clause (ii), together with the
limitation set forth in clause (i) above, being hereinafter collectively
referred to as the “Stock Based Awards Limitations”); and

             (iii)        no Participant may be granted Employee Awards
consisting of cash or in any other form permitted under this Plan (other than
Employee Awards consisting of Options or SARs or otherwise consisting of shares
of Common Stock or units denominated in such shares) in respect of any one–year
period having a value determined on the date of grant in excess of $500,000.

(c)         The Committee shall have the sole responsibility and authority to
determine the type or types of Independent Contractor Awards to be made under
this Plan and may make any such Awards as could be made to an Employee, other
than Incentive Options; provided that the limitations described in paragraph
8(b) shall be inapplicable to Independent Contractor Awards.

             9.          Director Awards.  Each Nonemployee Director of the
Company shall be granted Director Awards in accordance with this paragraph 9 and
subject to the applicable terms, conditions and limitations set forth in this
Plan and the applicable Director Award Agreement.  Notwithstanding anything to
the contrary contained herein, Director Awards shall not be made in any year in
which a sufficient number of shares of Common Stock are not available to make
such Awards under this Plan.

(a)         Director Options.  On the IPO Closing Date, each Nonemployee
Director shall be automatically awarded a Director Option number of shares of
Common Stock determined in the following table:

Years of Service With the
Company or its Predecessors   Number of Shares
Subject to Option

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  4 years or greater   8,000     3 to 4 years   6,000     2 to 3 years   4,000  
  2 years or less   2,000  

In addition, on each Annual Director Award Date, each Nonemployee Director shall
automatically be granted a Director Option that provides for the purchase of
3,000 shares of Common Stock.  Each Director Option shall have a term of ten
years from the date of grant, notwithstanding any earlier termination of the
status of the holder as a Nonemployee Director.  The purchase price of each
share of Common Stock subject to a Director Option shall be equal to the Fair
Market Value of the Common Stock on the date of grant.  All Director Options
granted after July 27, 1999 shall vest and become exercisable on the second
anniversary of the date of grant.  All unvested Director Options shall be
forfeited if the Nonemployee Director resigns as a Director without the consent
of a majority of the other Directors.

                           Any Award of Director Options shall be embodied in a
Director Award Agreement, which shall contain the terms, conditions and
limitations set forth above and shall be signed by the Participant to whom the
Director Options are granted and by an Authorized Officer for and on behalf of
the Company.

(b)        Director Stock Award.  On each Annual Director Award Date after
July 27, 1999, each Nonemployee Director who was serving as such on the date
immediately preceding the most recent annual meeting of stockholders, shall
automatically be awarded a number of shares of Common Stock, in lieu of one-half
of the annual retainer to be paid to the Nonemployee Director for the preceding
twelve months in cash; provided, however, that, in advance of the payment of any
such annual retainer, the Board, in its sole discretion may reduce the
percentage of such annual retainer that is to be paid in Common Stock or may
provide that no portion of such annual retainer shall be paid in Common Stock. 
A number of shares of Common Stock (rounded up to the nearest whole number)
having a Fair Market Value equal to 50% (or such lesser percentage as is
specified by the Board) of the annual retainer otherwise to be paid to the
Nonemployee Director for the preceding twelve months shall be awarded.

             10.        Payment of Awards.

(a)         General.  Payment of Employee Awards or Independent Contractor
Awards may be made in the form of cash or Common Stock, or a combination
thereof, and may include such restrictions as the Committee shall determine,
including, in the case of Common Stock, restrictions on transfer and forfeiture
provisions.  If payment of an Employee Award or Independent Contractor Award is
made in the form of Restricted Stock, the applicable Award Agreement relating to
such shares shall specify whether they are to be issued at the beginning or end
of the Restriction Period.  In the event that shares of Restricted Stock are to
be issued at the beginning of the Restriction Period, the certificates
evidencing such shares (to the extent that such shares are so evidenced) shall
contain appropriate legends and restrictions that describe the terms and
conditions of the restrictions applicable thereto.  In the event that shares of
Restricted Stock are to be issued at the end of the Restricted Period, the right
to receive such shares shall be evidenced by book entry registration or in such
other manner as the Committee may determine.

(b)        Deferral.  With the approval of the Committee, amounts payable in
respect of Employee Awards or Independent Contractor Awards may be deferred and
paid either in the form of installments or as a lump sum payment.  The Committee
may permit selected Participants to elect to defer payments of some or all types
of Employee Awards or Independent Contractor Awards in accordance with
procedures established by the Committee.  Any deferred payment of an Employee
Award or Independent Contractor Award, whether elected by the Participant or
specified by the Award Agreement or by the Committee, may be forfeited if and to
the extent that the Award Agreement so provides.

(c)         Dividends and Interest.  Rights to dividends or Dividend Equivalents
may be extended to and made part of any Employee Award or Independent Contractor
Award consisting of shares of Common Stock or units denominated in shares of
Common Stock, subject to such terms, conditions and restrictions as the
Committee may establish.  The Committee may also establish rules and procedures
for the crediting of interest on deferred cash payments and Dividend Equivalents
for Employee Awards or Independent Contractor Awards consisting of shares of
Common Stock or units denominated in shares of Common Stock.

(d)        Substitution of Awards.  At the discretion of the Committee, a
Participant who is an Employee or Independent Contractor may be offered an
election to substitute an Employee Award or Independent Contractor Award for
another Employee Award or Independent Contractor Award or Employee Awards or
Independent Contractor Awards of the same or different type.

                           11.        Stock Option Exercise.   The price at
which shares of Common Stock may be purchased under an Option shall be paid in
full at the time of exercise in cash or, if elected by the optionee, the
optionee may purchase such shares by means of tendering Common Stock or
surrendering another Award, including Restricted Stock or Director Restricted
Stock, valued at Fair Market Value on the date of exercise, or any combination
thereof.  The Committee shall determine acceptable methods for Participants who
are Employees or Independent Contractors to tender- Common Stock or other
Employee Awards or Independent Contractor Awards; provided that any Common Stock
that is or was the subject of an Employee Award or Independent Contractor Award
may be so tendered only if it has been held by the Participant for six months. 
The Committee may provide for procedures to permit the exercise or purchase of
such Awards by use of the proceeds to be received from the sale of Common Stock
issuable pursuant to an Employee Award or Independent Contractor Award.  Unless
otherwise provided in the applicable Award Agreement, in the event shares of
Restricted Stock are tendered as consideration for the exercise of an Option, a
number of the shares issued upon the exercise of the Option, equal to the number
of shares of Restricted Stock or Director Restricted Stock used as consideration
therefor, shall be subject to the same restrictions as the Restricted Stock or
Director Restricted Stock so submitted as well as any additional restrictions
that may be imposed by the Committee.

                           12.        Taxes.  The Company shall have the right
to deduct applicable taxes from any Employee Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes required by law or to take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes.  The Committee may also permit
withholding to be satisfied by the transfer to the Company of shares of Common
Stock theretofore owned by the holder of the Employee Award with respect to
which withholding is required.  If shares of Common Stock are used to satisfy
tax withholding, such shares shall be valued based on the Fair Market Value when
the tax withholding is required to be made.  The Committee may provide for
loans, on either a short term or demand basis, from the Company to a Participant
who is an Employee or Independent Contractor to permit the payment of taxes
required by law.

                           13.        Amendment, Modification, Suspension or
Termination.  The Board may amend, modify, suspend or terminate this Plan for
the purpose of meeting or addressing any changes in legal requirements or for
any other purpose permitted by law, except that (i) no amendment or alteration
that would adversely affect the rights of any Participant under any Award
previously granted to such Participant shall be made without the consent of such
Participant and (ii) no amendment or alteration shall be effective prior to its
approval by the  stockholders of the Company to the extent such approval is then
required pursuant to Rule 16b-3 in order to preserve the applicability of any
exemption provided by such rule to any Award then outstanding (unless the holder
of such Award consents) or to the extent stockholder approval is otherwise
required by applicable legal requirements.

                           14.        Assignability.  Unless otherwise
determined by the Committee and provided in the Award Agreement, no Award or any
other benefit under this Plan constituting a derivative security within the
meaning of Rule 16a-1(c) under the Exchange Act shall be assignable or otherwise
transferable except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder.  The Committee
may prescribe and include in applicable Award Agreements other restrictions on
transfer.  Any attempted assignment of an Award or any other benefit under this
Plan in violation of this paragraph 14 shall be null and void.

                           15.        Adjustments.

             (a)         The existence of outstanding Awards shall not affect in
any manner the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the capital stock of the Company or its business or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Common Stock) or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding of any kind, whether or not of a character
similar to that of the acts or proceedings enumerated above.

             (b)        In the event of any subdivision or consolidation of
outstanding shares of Common Stock, declaration of a dividend payable in shares
of Common Stock or other stock split, then, except with respect to the Existing
Options, (i) the number of shares of Common Stock reserved under this Plan, (ii)
the number of shares of Common Stock covered by outstanding Awards in the form
of Common Stock or units denominated in Common Stock, (iii) the exercise or
other price in respect of such Awards, (iv) the appropriate Fair Market Value
and other price determinations for such Awards, (v) the number of  shares of
Common Stock covered by Director Options automatically granted  pursuant to
paragraph 9(a) hereof and (vi) the Stock Based Awards Limitations shall each be
proportionately adjusted by the Board to reflect such transaction.  In the event
of any other recapitalization or capital reorganization of the Company, any
consolidation or merger of the Company with another corporation or entity, the
adoption by the Company of any plan of exchange affecting the Common Stock or
any distribution to holders of Common Stock of securities or property (other
than normal cash dividends or dividends payable in Common Stock), the Board
shall make appropriate adjustments to (i) the number of shares of Common Stock
covered by Awards in the form of Common Stock or units denominated in Common
Stock, (ii) the exercise or other price in respect of such Awards, (iii) the
appropriate Fair Market Value and other price determinations for such Awards,
(iv) the number of  shares of Common Stock covered by Director Options
automatically granted  pursuant to paragraph 9(a) hereof and (v) the Stock Based
Awards Limitations to give effect to such transaction shall each be
proportionately adjusted by the Board to reflect such transaction; provided that
such adjustments shall only be such as are necessary to maintain the
proportionate interest of the holders of the Awards and preserve, without
exceeding, the value of such Awards.  In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume Awards by means of
substitution of new Awards, as appropriate, for previously issued Awards or to
assume previously issued Awards as part of such adjustment.

             (c)         In the event of a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation, the
Board may make such adjustments to outstanding Awards or other provisions for
the disposition of outstanding Awards as it deems equitable, and shall be
authorized, in its discretion, (i) to provide for the substitution of a new
Award or other arrangement (which, if applicable, may be exercisable for such
property or stock as the Board determines) for an outstanding Award or the
assumption of an outstanding Award, regardless of whether in a transaction to
which Section 424(a) of the Code applies, (ii) to provide, prior to the
transaction, for the acceleration of the vesting and exercisability of, or lapse
of restrictions with respect to, the outstanding Award and, if the  transaction
is a cash merger, to provide for the termination of any portion of the Award
that remains unexercised at the time of such transaction or (iii) to provide for
the acceleration of the vesting and exercisability of an outstanding Award and
the cancellation thereof in exchange for such payment as shall be mutually
agreeable to the Participant and the Board.

                           16.        Restrictions.  No Common Stock or other
form of payment shall be issued with respect to any Award unless the Company
shall be satisfied based on the advice of its counsel that such issuance will be
in compliance with applicable federal and state securities laws.  It is the
intent of the Company that grants of Awards under this Plan comply with Rule
16b-3 with respect to persons subject to Section 16 of the Exchange Act unless
otherwise provided herein or in an Award Agreement, that any ambiguities or
inconsistencies in the construction of such an Award or this Plan be interpreted
to give effect to such intention.  Certificates evidencing shares of Common
Stock delivered under this Plan (to the extent that such shares are so
evidenced) may be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law.  The Committee may cause a legend or legends to be placed upon
such certificates (if any) to make appropriate reference to such restrictions.

                           17.        Unfunded Plan.  Insofar as it provides for
Awards of cash, Common Stock or rights thereto, this Plan shall be unfunded. 
Although bookkeeping accounts may be established with respect to Participants
who are entitled to cash, Common Stock or rights thereto under this Plan, any
such accounts shall be used merely as a bookkeeping convenience.  The Company
shall not be required to segregate any assets that may at any time be
represented by cash, Common Stock or rights thereto, nor shall this Plan be
construed as providing for such segregation, nor shall the Company, the Board or
the Committee be deemed to be a trustee of any cash, Common Stock or rights
thereto to be granted under this Plan.  Any liability or obligation of the
Company to any Participant with respect to an Award of cash, Common Stock or
rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan and any Award Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  Neither the Company
nor the Board nor the Committee shall be required to give any security or bond
for the performance of any obligation that may be created by this Plan.

                           18.        Governing Law.  This Plan and all
determinations made and actions taken pursuant hereto, to the extent not
otherwise governed by mandatory provisions of the Code or the securities laws of
the United States, shall be governed by and construed in accordance with the
laws of the State of Delaware.

                           19.        Effectiveness.  The Plan as hereby amended
and restated shall be effective as of July 27, 1999.